           Case 2:19-cv-11385-GGG Document 16 Filed 09/11/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    SYLVESTER C JOHNSON                                                           CIVIL ACTION

    VERSUS                                                                           NO: 19-11385

    ANDREW SAUL, ACTING                                                            SECTION: T(2)
    COMMISSIONER OF SOCIAL
    SECURITY ADMINISTRATION

                                              ORDER

         Pursuant to 42 U.S.C. § 405(g) of the Social Security Act (the “Act”), Sylvester C. Johnson

(“Plaintiff”) seeks judicial review of the final decision of the Commissioner of the Social Security

Administration (the “Commissioner”), denying Plaintiff’s claim for a period of disability and

disability insurance benefits (“DIB”) under Title II of the Act. 42 U.S.C. § 1382(c).

         Plaintiff seeks a reversal of the Commissioner’s decision finding that Plaintiff was not

disabled and an award of disability benefits from May 15, 2015 into the indefinite future.1 Plaintiff

contends that this matter should be remanded for consideration of new and material evidence of

Plaintiff’s stroke that was submitted to the Appeals Council but never available to the

Administrative Law Judge (“ALJ”).2 Plaintiff further claims the ALJ erred in failing to provide a

rationale for not awarding a closed period of disability and erred in not awarding a closed period

of disability.3

         On September 19, 2016, Plaintiff filed a Title II application for a period of disability and

DIB, alleging a disability onset date of May 5, 2015. Plaintiff’s claim was denied at the agency

level, and Plaintiff received a hearing before an ALJ on June 27, 2018. On October 16, 2018, the

ALJ issued a decision finding that Plaintiff was not disabled. On April 28, 2019, the Appeals


1
  R. Doc. 1.
2
  R. Doc. 9.
3
  R. Doc. 9.

                                                  1
           Case 2:19-cv-11385-GGG Document 16 Filed 09/11/20 Page 2 of 2




Council declined to review the ALJ’s decision, and the ALJ’s decision became the

Commissioner’s final decision. On June 27, 2019, Plaintiff filed his complaint in the Court.

         On March 3, 2020, the Magistrate Judge issued a Report and Recommendation,

recommending that Plaintiff’s appeal be denied and his complaint be DISMISSED WITH

PREJUDICE.4 The Magistrate Judge determined that the Appeals Council did not err in denying

review despite the new medical records Plaintiff submitted dated after the ALJ’s decision and that

the ALJ used the appropriate legal standards to weigh and resolve conflicts in the evidence.

Plaintiff filed objections to the Magistrate Judge’s Report and Recommendation, 5 and the

Commissioner responded to Plaintiff’s objections.6

         Having carefully considered the administrative record, the applicable law, the Magistrate

Judge’s Report and Recommendation, the Plaintiff’s Objections to Magistrate’s Report and

Recommendation, and the Commissioner’s Response to Plaintiff’s Objections to the Report, the

Court OVERRULES Plaintiff’s objections, APPROVES the Magistrate Judge’s Report and

Recommendation and ADOPTS the Report as the Court’s opinion herein.

         Accordingly, IT IS HEREBY ORDERED that Plaintiff’s objections to the Magistrate

Judge’s Report and Recommendation are OVERRULED, and that the Report and

Recommendation is ADOPTED as the Court’s opinion. IT IS FURTHER ORDERED that this

action is DISMISSED with prejudice.

         New Orleans, Louisiana, on this 11th day of September, 2020.



                                                       GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE


4
  R. Doc. 13.
5
  R. Doc. 14.
6
  R. Doc. 15.

                                                 2
